Title: From George Washington to Major General Israel Putnam, 19 November 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Whitemarsh [Pa.] 19th Novr 1777.

I am favd with yours of the 14th. I could have wished that the Regiments that I had ordered had come on, because I do not like Brigades to be broke by detatchment: The urgency of Colo. Hamiltons Letter was owing to his knowledge of our wants in this quarter, and to a certainty that there was no danger to be apprehended from New York if you sent away all the Continental Troops that were then with you and waited to replace them by those expected down the River. I cannot but say that there has been more delay in the March of the Troops than I think necessary and I could wish that in future my orders may be immediately complied with without arguing upon the propriety of them, if any accident ensues from obeying them the fault will be upon me and not upon you.
I have yet heard nothing of poors or patersons Brigades or of Colo. Chas Webbs Regiment. Learneds Brigade will be at Coryels ferry to Night or tomorrow and Lees and Jacksons Regiments arrived here this day.

Be pleased to inform me particularly of the Corps that has marched and are to march and by what Routs they are directed that I may know how to dispatch orders to meet them upon the Road if necessary. I am &c.
